Title: From George Washington to Mathew Carey, 10 June 1789
From: Washington, George
To: Carey, Mathew



Sir,
New York, June, 10th 1789.

Your letter to me of the 27 and mine to you of the 22 ultimo came open to my hand as I informed you in my last. The first never had received a seal, nor a fold that would have enclosed (agreeably to the expression of your letter) the latter. Both of them were wrapped in an open cover of brown paper, and exposed to the inspection of every curious person through whose hands they passed.
As you say it was not your intention to expose them I am satisfied with the apology, but wish more circumspection had been observed in the correspondence. I am Sir, &ca

G. Washington.

